Citation Nr: 1121964	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for chest pain. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disability.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  A Notice of Disagreement was filed in March 2009, a Statement of the Case was issued in March 2010, and a Substantive Appeal was received in April 2010.  

The issues of service connection for arthritis, bilateral hearing loss, and heart disability, as well as whether new and material evidence has been submitted to reopen claims of service connection for chest pain and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in an unappealed July 2003 rating decision.  

2.  Evidence added to the record since the July 2003 rating decision raises a reasonable possibility of substantiating a claim for service connection for bilateral hearing loss.

3.  The RO denied service connection for a heart disability in an unappealed July 2003 rating decision.  

4.  Evidence added to the record since the July 2003 rating decision raises a reasonable possibility of substantiating a claim for service connection for a heart disability.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the July 2003 rating decision, the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The July 2003 rating decision, in which the RO denied service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence having been submitted since the July 2003 rating decision, the criteria to reopen the claim for service connection for a heart disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

The Board further notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Hearing Loss

Factual Background & Analysis

The RO considered and denied the Veteran's claim for service connection for bilateral hearing loss in August 1991 and November 1994.  The Board denied the Veteran's claim for service connection for bilateral hearing loss in January 1996.  The RO again denied the Veteran's claim for bilateral hearing loss in July 2003.  At that time, his claim was denied because evidence had not been submitted showing that the Veteran had hearing loss for VA purposes or that it was incurred in service.  The Veteran did not perfect an appeal to that decision.  Therefore, the July 2003 rating decision is final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2003 rating decision included service treatment records, VA outpatient treatment records, private treatment records, and a May 1995 report of VA examination.  The evidence at the time of the July 2003 rating decision contained no findings of bilateral hearing loss.  

Turning to the evidence which has been received since the July 2003 decision, the Board notes that newly received evidence includes VA outpatient treatment records and private treatment records.  Private treatment records from Dr. R.A.C. dated in September 2007 reflect that the Veteran reported hearing problems in the right ear.  Dr. R.A.C. made no diagnosis of bilateral hearing loss.  A VA letter dated in August 2008 reflects that the Veteran was diagnosed with "hard of hearing."  An audiological evaluation from Audiological Associates dated in September 2008 reflects that test results indicate normal hearing thresholds in both ears.  

Because the newly received evidence, including the August 2008 VA letter, relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bilateral hearing loss, namely, evidence of a current disability, the Board finds that it is both new and material.

The Board thus finds that new and material evidence adequate to reopen the previously denied claim of service connection for bilateral hearing loss, and the application to reopen will therefore be granted.


Heart Disability

Factual Background & Analysis

The RO originally considered and denied the Veteran's claim for service connection for a heart disability in July 2003.  At that time, his claim was denied because the evidence failed to show that this disability had been clinically diagnosed.  The Veteran did not perfect an appeal to that decision.  Therefore, the July 2003 rating decision is final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2003 rating decision included service treatment records, VA outpatient treatment records, and private treatment records.  The evidence at the time of the July 2003 rating decision contained no findings of  a heart disability.  

Turning to the evidence which has been received since the July 2003 decision, the Board notes that newly received evidence includes VA outpatient treatment records and private treatment records.  Private treatment records from Guam Medical Imaging Center dated in September 2006 reflects that the Veteran was assessed with no evidence of myocardial ischemia.  Private treatment records from FHP dated in February 2007 reflect that the Veteran was assessed with palpitations.  Private treatment records from Dr. J.C.Q. dated in August 2008 reflect that Holter monitor showed the presence of underlying sinus rhythm with adequate heart rate variability and no evidence of significant ectopy or dysrhythmias.  A VA letter dated in August 2008 reflects that the Veteran was diagnosed with chest palpitations.  A letter from W.E.S., PA-C, dated in December 2008 reflects that the Veteran has been treated over the previous 10 years for palpitations with right bundle branch block.  

Because the newly received evidence, including the December 2008 letter from W.E.S., PA-C, relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a heart disability, namely, evidence of a current disability, the Board finds that it is both new and material.

The Board thus finds that new and material evidence adequate to reopen the previously denied claim of service connection for a heart disability, and the application to reopen will therefore be granted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the result of the matter decided today, to reopen the Veteran's claims for service connection for bilateral hearing loss and a heart disability, is not unfavorable to the Veteran any defect in notice cannot be prejudicial to the Veteran.  Hence, no further discussion regarding VA's duties to notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disability is reopened.


REMAND

In July 2008, the Veteran stated that he was being treated at the Guam VA community based outpatient clinic (CBOC).  In an August 2008 VCAA letter, the RO noted that records from VAPIHCS for the period of June 2008 were reviewed via the CAPRI system and no records were found for June 2008.  An August 2008 VA letter reflects that the Veteran was treated at that time at the Guam VA CBOC.  Although the Veteran's records for the period of June 2008 apparently were requested, it does not appear that records subsequent to June 2008 have been requested.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Guam VA CBOC since June 2008 and incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  After completion of the foregoing, the RO should readjudicate the claims of service connection for arthritis, bilateral hearing loss, heart disability, as well as whether new and material evidence has been submitted to reopen claims of service connection for chest pain and a gastrointestinal disability.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


